In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated April 26, 2001, which, upon a fact-finding order of the same court, dated March 29, 2001, finding, after a hearing, that he had violated a condition of his probation previously imposed by an order of the same court dated August 28, 2000, revoked the order of probation and placed him with the Office of Children and Family Services for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in placing the appellant with the Office of Children and Family Services for placement in a nonsecure facility after he violated the terms and conditions of his probation (see Matter of Jarel S., 282 AD2d 681, 682). The evaluative reports indicated that the appellant required a more structured environment and intense *750supervision than he could obtain through community based services, that his mother could not control his behavior, and that he had threatened school staff (see Matter of Kenya A., 237 AD2d 207; Matter of James S., 219 AD2d 569; Matter of Paul C., 210 AD2d 23). Family Court Act § 352.2 (2) does not require that a previously unsuccessful less restrictive alternative be attempted again before a more restrictive alternative is imposed (see Matter of Jarel S., supra) or that the court try each succeeding level of intervention before ordering placement (see Matter of Tristan W., 258 AD2d 585, 586). O’Brien, J.P., Luciano, Townes and Crane, JJ., concur.